IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0484
                             Filed January 28, 2015

MICHAEL BLACKWELL,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Carla T. Schemmel,

Judge.



      Applicant appeals the grant of summary judgment in favor of the State in

his fourth petition for postconviction relief. AFFIRMED.



      Susan R. Stockdale, Windsor Heights, for appellant.

      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, John P. Sarcone, County Attorney, and Celene Gogerty, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2



MCDONALD, J.

       Michael Blackwell was convicted in August 1991 of two counts of murder

in the first degree and one count of burglary in the first degree. In this case, the

district court dismissed Blackwell’s fourth application for postconviction relief,

noting that the application was barred by the statute of limitations and finding that

the claim was previously adjudicated and thus barred res judicata. We agree

with the district court’s rationale that Blackwell’s claims are both untimely and

barred res judicata. See Iowa Code § 822.3 (2013); Cornell v. State, 529 N.W.2d
606, 610-11 (Iowa Ct. App. 1994). We affirm without further opinion. See Iowa

Ct. R. 21.26(1)(a) and (e).

       AFFIRMED.